MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 31 2018, 10:59 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT MOTHER                            ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Robert J. Henke
ATTORNEY FOR APPELLANT FATHER                            Deputy Attorney General
                                                         Indianapolis, Indiana
Matthew J. Lorenzo
Lorenzo Bevers Braman & Connell
Seymour, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re Termination of the Parent-                         December 31, 2018
Child Relationship of: S.H. and                          Court of Appeals Case No.
A.H., Minor Children,                                    18A-JT-1657
K.H., Mother, and R.H., Father,                          Appeal from the Jackson Superior
                                                         Court
Appellants,
                                                         The Honorable Bruce A.
        v.                                               MacTavish, Judge
                                                         Trial Court Cause Nos.
The Indiana Department of                                36D02-1707-JT-32
Child Services,                                          36D02-1707-JT-33
Appellee.



Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018                 Page 1 of 27
[1]   K.H. (“Mother”) and R.H. (“Father,” and together with Mother, “Parents”)

      appeal the involuntary termination of their parental rights with respect to S.H.

      and A.H. We affirm.


                                      Facts and Procedural History

[2]   On July 25, 2017, the Indiana Department of Child Services (“DCS”) filed a

      petition for termination of Parents’ parental rights as to S.H., born on October

      15, 2010, and A.H., born on February 18, 2015. On January 17, 2018, and

      February 21, 2018, the court held an evidentiary hearing.


[3]   On June 11, 2018, the court entered an order terminating Parents’ parental

      rights, which found that there was a reasonable probability that the conditions

      that resulted in the children’s removal or the reasons for placement outside of

      Parents’ home will not be remedied and provided:


              5. On or about 6/4/2016, the family became involved with DCS
              when DCS received a report alleging the children were victims of
              neglect. More specifically, the facts are the family had been
              living in a hotel but were homeless. Mother and Father did not
              have a place for the children to stay that evening. Upon
              receiving the report, DCS gave Mother and Father an
              opportunity to find appropriate housing. Mother and Father
              agreed that the children would reside with an acquaintance until
              they could find appropriate housing. After five (5) days, the
              family still did not have housing and they were then homeless.
              Mother admitted methamphetamine use to DCS staff. [S.H.]
              reported seeing Mother and Father smoke something that
              “looked like flour” to DCS staff. Parents refused two requests for
              drug screen[s].

              6. The children were removed from [Parents’] care on 6/8/2016.
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 2 of 27
        7. On 6/10/2016, DCS filed its petition alleging that children
        were Children in Need of Services (CHINS).

        8. On 6/10/2016, the Court held a detention hearing, and
        upheld the removal of the children. Mother and Father denied
        the allegations set forth in the petition and an Initial Hearing was
        set for 6/20/16. Mother and Father submitted to a drug screen
        at that time.

        9. On 6/14/2016, DCS received the results of Mother’s and
        Father’s drug screens. They were negative.

        10. On 6/20/2016, the Court held an initial hearing. Since the
        filing of the petition, the parents were able to secure a position at
        Anchor House under the stipulation that the children would
        reside with them by 6/20/2016 and Mother and Father would
        maintain negative drug screens. After DCS advised the Court of
        Mother and Father’s drug screen results, Mother and Father’s
        housing situation, and the stipulations from Anchor House, the
        children were allowed to return home, to Anchor House, and
        DCS was pursuing the case as an in-home CHINS. The Court
        set a Fact Finding Hearing for 7/23/16. DCS drug-screened
        Mother and Father after the hearing.

        11. Mother and Father submitted to drug screens at Anchor
        House on 6/21/2016. Mother tested positive for
        methamphetamine and was kicked out of Anchor House. Father
        was allowed to stay at Anchor House with the children.

        12. On 6/23/2016, DCS drug screened Mother and Father.
        Both Mother and Father tested positive for methamphetamine
        and amphetamine. DCS sought and obtained an emergency
        custody order for the children, which the Court entered on
        6/23/2016. The Court set a detention hearing for 6/27/2016.

        13. On 6/27/2016, the Court conducted a Detention Hearing,
        upheld the detention of the children, and approved placement of
        the children with the children’s sister’s teacher and her husband.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 3 of 27
        14. On 6/29/2016, DCS, Mother and Father entered into
        stipulations for admission of CHINS and agreed dispositional
        orders. Specifically Mother and Father admitted that they both
        suffer from substance abuse problems, they have encountered
        difficulty providing stable housing for the children and that the
        intervention of DCS and the Court is necessary to provide
        substance abuse treatment and services to obtain and maintain
        stable housing.

        15. On 7/5/2016, the Court issued an order accepting the
        stipulation of CHINS and agreed dispositional order, adjudicated
        the children as Children in Need of Services and issued a
        dispositional order according [to] the agreed terms.

        16. The Dispositional Order, in which DCS was granted
        wardship of the children, and Mother and Father were ordered
        to, in relevant part,

                a. Participate in weekly visitation with the children,
                b. Complete a substance abuse assessment and a parenting
                assessment, and follow all recommendations from the
                assessments,
                c. Participate in home-based case management services
                and follow recommendations,
                d. Submit to random drug screens,
                e. Obtain and maintain appropriate housing,
                f. Engage in therapy with [S.H.] if recommended by the
                therapist.

        FACTS RELATING TO CHILDREN’S CONTINUED
        REMOVAL FROM PARENTS’ HOME AND CARE:
        REASONABLE PROBABILITY OF PARENTS NOT
        REMEDYING REASONS FOR REMOVAL, THREAT TO
        CHILDREN’S WELLBEING, CHILDREN’S BEST
        INTEREST, & DCS PLAN FOR CARE AND TREATMENT


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 4 of 27
        17. After the Dispositional Decree of 7/5/2016, the children
        were never returned to the parents’ care and custody.

        18. On 7/28/16, DCS referred Mother to Centerstone for a
        substance abuse evaluation. Mother never completed this
        assessment.

        19. On 2/13/17, DCS re-referred Mother to Centerstone for a
        substance abuse assessment. Mother completed this assessment
        on 3/16/2017. Centerstone recommended Mother for the dual
        diagnosis program. Centerstone diagnosed with
        Methamphetamine Use Disorder, Cannabis Use Disorder,
        Borderline Personality Disorder and PTSD.

        20. DCS referred Mother for the Dual Diagnosis Treatment on
        3/17/17. Mother’s participation in treatment was as follows:

                a. March 2017: Participated in assessment on 3/16/17 –
                attended 0 of 0 sessions[.]
                b. April 2017: Participated in 1 of 7 sessions.
                c. May 2017: Referral remains open; Mother attended 0 of
                6 sessions.
                d. June 2017: Referral remains open; Mother attended 0
                sessions.
                e. July 2017: Referral remains open; Mother attended 0
                sessions.
                f. August 2017: Referral remains open; Mother attended 0
                sessions this month – 8/23/17 Mother notified FCM that
                she wanted services transferred to Jennings County.
                Services transferred immediately.
                g. September 2017: Scheduled to meet Centerstone on
                9/7/17. No showed appointment. Mother attended 0
                sessions.
                h. October 2017: Referral remains open; Mother attended
                0 sessions.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 5 of 27
                i. November 2017: Attended Individual Therapy on
                11/16/17 – no showed all other appointments.
                j. December 2017: Attended 0 sessions.

                k. January 2018: Attended 0 sessions.

        21. DCS referred Mother to Ireland Home Based Services for
        case management on 6/15/2016. Mother’s participation in these
        services was as follows:

                a. June 2016: Mother met with Ireland on 6/30/16 to go
                over paperwork.
                b. July 2016: Mother attended 0 sessions.
                c. August 2016: Mother attended 0 sessions.
                d. September 2016: Mother attended 0 sessions.
                e. October 2016: Mother attended 2 of 4 sessions; no
                showed 2 sessions.
                f. November 2016: Mother attended 1 of 5 sessions.
                g. December 2016: Mother attended 2 of 5 sessions.
                h. January 2017: Mother attended l of 5 sessions. Mother
                no showed CFTM on 1/31/17.
                i. February 2017: Mother attended 1 of 3 sessions.
                Service was transferred to Lifeline.
                j. Referred to Lifeline on 2/15/17 (Robert Hempstead).
                k. February 2017: Mother attended 3 of 3 sessions.
                l. March 2017: Mother attended 6 of 6 sessions.
                m. April 2017: Mother attended 1 of 1 session. Service
                was transferred to NYAP due to safety issues.
                n. Referred to NYAP on 4/18/2017 (Vanessa Smith,
                Sarah Degler).
                o. April 2017: Mother attended 1 of 2 sessions. Met with
                home-based caseworker on 4/26/2017 for paperwork.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 6 of 27
                p. May 2017: Mother attended 0 of 3 sessions.
                q. June 2017: Mother attended 0 sessions.
                r. July 2017: Mother attended 0 sessions.
                s. August 2017: Mother attended 0 sessions.
                t. Referred to Centerstone on 8/23/2017 (Maggie
                Twomey, Cassandra Lepage).
                u. September 2017: Mother attended 0 sessions. Was
                scheduled on 9/7/17 but no showed the appointment.
                Rescheduled for 9/15/17, but no showed this appointment
                also.
                v. October 2017: Mother attended 0 sessions.
                w. November 2017: Mother attended 0 sessions.
                x. December 2017: Mother attended 0 sessions.
                z. January 2018: Mother attended 0 sessions.

        22. DCS referred Mother to Ireland on 6/15/2016 for supervised
        visitation with the children.

                a. June 2016: Mother filled out paperwork on 6/30/2016.
                b. July 2016: Mother attended 3 of 8 visits.
                c. August 2016: Mother attended 2 of 4 visits – Mother
                would not go to 1 visit indicating Mother and Father were
                not getting along.
                d. September 2016: Mother attended 4 of 4 visits.
                e. October 2016: Mother attended 6 of 6 visits; 1 visit
                ended early due to child’s behavior and parents requested
                visit end.
                f. November 2016: Mother attended 8 of 8 visits.
                h. December 2016: Mother attended 7 of 7 visits.
                g. January 2017: Mother attended 3 of 8 visits.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 7 of 27
                h. February 2017: Mother attended 0 of 0 visits through
                Ireland. Ireland canceled services on 2/1/2017 without
                notifying DCS prior. They indicated the inability to
                provide a therapeutic level of visits. On 1/31/2017
                Ireland and Centerstone attended a CFTM in which the
                parents no showed. CFTM was being held due to parents
                no showing visits and lack of home-based casework
                participation. FCM immediately began looking for a new
                provider. FCM offered to supervise a visit on 2/8/2017
                and parents denied that option. FCM also offered to
                supervise a visitation [on] 2/8/2017 and parents denied
                that option.
                i. Referred to Lifeline on 2/15/2017 (Robert Hempstead).
                j. February 2017: Mother attended 4 of 4 visits.
                k. March 2017: Mother attended 8 of 8 visits.
                1. April 2017: Mother attended 3 of 3 visits with Lifeline.
                On 4/11/2017 it was brought to the attention of DCS that
                the Visit Supervisor was enabling the parents to have
                unsupervised access to the children. Parents were
                threatening the children about a current open sex abuse
                assessment. Lifeline was unable to provide another person
                for visits.
                m. Referred on 4/19/2017 to Ireland for Therapeutic
                Visitation (Jeannie Arbuckle).
                n. April 2017: Mother attended 1 of 1 visit. Mother met
                with Ireland on 4/26/2017 to sign paperwork and had a
                visit on 4/29/2017.
                o. May 2017: Mother attended 0 of 1 visit. Visit had been
                scheduled for every 2 weeks due to children[’s] school
                schedules and availability of Ireland – parents had agreed
                to this. On 5/20/2017 - Parents canceled visit just a
                couple of hours prior to visit. Parents refused to give a
                reason.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 8 of 27
                p. June 2017: Mother attended 2 of 3 visits. Parents were
                late for 1 visit and canceled a visit.
                q. July 2017: Mother attended 2 of 3 visits. Parents were
                late to one of the visits.
                r. August 2017: Mother attended 5 of 5 visits.
                s. September 2017: Mother attended 3 of 3 visits. A
                fourth visit was offered but 2 children were ill and [S.H.]
                refused to go alone.
                t. October 2017: Mother attended 3 of 4 visits.
                u. November 2017: Mother attended l of 5 visits.
                v. December 2017: Mother attended 1 of 4 visits.
                w. January 2018: Mother no showed both visits.

        23. In October 2017, DCS referred Mother for a Psychological
        Evaluation through Connections – Dr Cacciola. Mother’s
        participation with these services was as follows:

                a. November 2017: Parents had not contacted Connections.

                b. December 2017: Mother scheduled for a Psychological
                Evaluation on 12/7/2017. She was given a gas card to
                help with transportation. Mother did not attend her
                appointment and failed to reschedule.

        24. On 7/28/2016 DCS referred Father for a substance abuse
        assessment through Centerstone. Father never completed this
        assessment. DCS re-referred Father to Centerstone on 2/13/2017
        for another substance abuse assessment. Father completed this
        assessment on 3/16/2017. Centerstone diagnosed Father with
        Methamphetamine Use Disorder, Cann[a]bis Use Disorder and
        recommended Father for Intensive Outpatient Treatment.

        25. On 3/17/2017, DCS referred Father to Centerstone for
        Intensive Outpatient Treatment. Father’s participation in these
        services was as follows:


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 9 of 27
                a. March 2017: Father participated in assessment on
                3/16/17 – attended 0 of 0 sessions.
                b. April 2017: Participated in 0 sessions. Father indicated
                he was not going to do Intensive Outpatient Treatment.
                c. May 2017: Referral remains open; Father attended 0
                sessions.
                d. June 2017: Referral remains open; Father attended 0
                sessions.
                e. July 2017: Referral remains open; Father attended 0
                sessions.
                f. August 2017: Referral remains open; Father attended 0
                sessions this month – 8/23/2017 Father notified FCM that
                he wanted services transferred to Jennings County.
                Services transferred immediately.
                g. September 2017: Scheduled to meet Centerstone on
                9/7/2017. No showed appointment. Father attended 0
                sessions.
                h. October 2017: Referral remains open; Father attended 0
                sessions.
                i. November 2017: Father attended 0 sessions.
                j. December 2017: Father attended 0 sessions.
                k. January 2018: Father attended 0 sessions.

        26. On 6/15/2016, DCS referred Father to Ireland Home Based
        Services for Home-based Case Management. Father’s
        participation in these services was as follows:

                a. June 2016: Father met with Ireland on 6/30/16 to go
                over paperwork.
                b. July 2016: Father attended 0 sessions.
                c. August 2016: Father attended 0 sessions.
                d. September 2016: Father attended 0 sessions.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 10 of 27
                e. October 2016: Father attended 2 of 4 sessions. Father
                no showed 2 sessions.
                f. November 2016: Father attended 1 of 5 sessions.
                g. December 2016: Father attended 2 of 5 sessions.
                h. January 2017: Father attended 1 of 5 sessions. Father
                no showed CFTM on 1/31/17.
                i. February 2017: Father attended 1 of 3 sessions. Service
                was transferred to Lifeline.
                j. Father referred to Lifeline on 2/15/2017 (Robert
                Hempstead)[.]
                k. February 2017: Father attended 3 of 3 sessions.
                1. March 2017: Father attended 6 of 6 sessions.
                m. April 2017: Father attended 1 of 1 session. Service
                was transferred to NYAP due to safety issues.
                n. Father referred to NYAP on 4/18/2017.
                o. April 2017: Father attended 1 of 2 sessions. Father met
                with home-based caseworker on 4/26/2017 for paperwork.
                p. May 2017: Father attended 0 of 3 sessions. Parents
                canceled 1 visit and no showed 2 visits.
                q. June 2017: Father attended 0 sessions.
                r. July 2017: Father attended 0 sessions.
                s. August 2017: Father attended 0 sessions.
                t. Father Referred to Centerstone on 8/23/2017.
                u. September 2017: Father attended 0 Sessions. Father
                was scheduled on 9/7/2017, but no showed the
                appointment. Rescheduled for 9/15/17, but no showed
                this appointment also.
                v. October 2017: Father attended 0 sessions.
                w. November 2017: Father attended 0 sessions.
                x. December 2017: Father attended 0 sessions.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 11 of 27
                z. January 2018: Father attended 0 sessions.

        27. On 6/15/2016, DCS referred Father to Ireland Home Based
        Services for supervised visitation. Father’s participation in these
        services was as follows:

                a. June 2016: Parents filled out paperwork on 6/30/2016.
                b. July 2016: Father attended 3 of 8 visits.
                c. August 2016: Father attended 3 of 4 visits.
                d. September 2016: Father attended 4 of 4 visits. 1 visit
                was shortened at request of parent.
                e. October 2016: Father attended 6 of 6 visits; 1 visit ended
                early due to child’s behavior and parents requested visit end.
                f. November 2016: Father attended 8 of 8 visits.
                g. December 2016: Father attended 7 of 7 visits.
                h. January 2017: Father attended 3 of 8 visits.
                i. February 2017. Father attended 0 of 0 visits through
                Ireland. Ireland canceled services on 2/1/2017 without
                notifying DCS prior. They indicated the inability to
                provide a therapeutic level of visits. On 1/31/2017
                Ireland and Centerstone attended a CFTM in which the
                parents no showed. CFTM was being held due to parents
                no showing visits and lack of home-based casework
                participation. FCM immediately began looking for a new
                provider. FCM offered to supervise a visit on . . .
                2/18/2017 and parents refused that option. FCM also
                offered to supervise a visitation [on] 2/8/2017 and parents
                refused that option.
                j. Referred to Lifeline on 2/15/2017 (Robert Hempstead)[.]
                k. February 2017: Father attended 4 of 4 visits.
                1. March 2017: Father attended 8 of 8 visits.
                m. April 2017: Father attended 3 of 3 visits with Lifeline. On
                4/11/2017 it was brought to the attention of DCS that the

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 12 of 27
                Visit Supervisor was enabling the parents to have
                unsupervised access to the children. Parents were threatening
                the children about a current open sex abuse assessment.
                Lifeline was unable to provide another person for visits.
                n. Referred on 4/19/2017 to Ireland for Therapeutic
                Visitation (Jeannie Arbuckle).
                o. April 2017: On 4/26/2017 Father refused to sign
                paperwork for Ireland. He left the building cursing loudly.
                Father rescheduled the meeting for 4/28/2017 but no
                showed the appointment. Father signed the visit rules on
                5/12/2017.
                p. May 2017: Father attended 0 of 1 visit. Visit had been
                scheduled for every 2 weeks due to children[’s] school
                schedules and availability of Ireland – parents had agreed to
                this. On 5/20/2017 – Parents canceled visit just a couple of
                hours prior to visit. Parents refused to give a reason.
                q. June 2017: Father attended 2 of 3 visits. Parents were
                late for 1 visit and canceled a visit.
                r. July 2017: Father attended 2 of 3 visits. Parents were
                late to one of the visits.
                s. August 2017: Father attended 5 of 5 visits.
                t. September 2017: Father attended 3 of 3 visits. A fourth
                visit was offered but 2 children were ill and [S.H.] refused
                to go alone.
                u. October 2017: Father attended 3 of 4 visits.
                v. November 2017: Father attended 0 of 5 visits.
                w. December 2017: Father attended l of 4 visits.
                x. January 2018: Father attended 0 visits.

        28. In October, 2017, DCS referred Father for a Psychological
        Evaluation through Connections – Dr Cacciola. Father’s
        Participation in these services were as follows:

                a. November 2017: Father had not contacted Connections
Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 13 of 27
                b. December 2017: Father scheduled for a Psychological
                Evaluation on 12/8/2017. Mother was given a gas card to
                help with transportation. Father did not attend his
                appointments and failed to reschedule.

        29. Mother and Father have failed to maintain consistent
        housing. Their housing history is as follows:

                a. June 2016: Homeless, Anchor House from 6/16/2016-
                6/23/2016. Parents were living in Jeep immediately prior
                to removal of the children.
                b. July 2016: Homeless.
                c. August 2016: Homeless.
                d. September 2016: Homeless.
                e. October 2016: Homeless.
                f. November 2016: Homeless.
                g. December 2016: Homeless.
                h. January 2017: Homeless.
                i. February 2017: Homeless and then temporary housing
                arranged through Lifeline.
                j. March 2017: Lost housing on 3/27/2017 due to being
                disrespectful to the homeowners and unsanitary.
                Immediately moved in with Father’s sister in Edinburgh.
                k. April 2017: Living with Father’s sister in Edinburgh.
                l. May 2017: 5/20/2017 – Notified DCS they had been
                kicked out of Father’s sister[’s] home. Refused to indicate
                why.
                m. June 2017: 6/8/2017 Parents indicated to DCS they
                were living in Madison – refused an address.
                n. July 2017: Living with friends in Columbus – no
                address given.
                o. August 2017: Living with friends in Columbus – no
                address given.
Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 14 of 27
                p. September 2017: Living with friends in Columbus – no
                address given.
                q. October 2017: Living with friends in Columbus – no
                address given.
                r. November 2017: Living with friends in Columbus – no
                address given; parents indicate they are not living together.
                s. December 2017: Parents are back together. Living with
                friends. Refuse to give address[.]
                t. January 2018: Homeless – living with friends.
                u. Mother and Father appeared at the 2/21/2018
                continued Fact Finding Hearing with copy of lease to an
                apartment at Arbors at Waters Edge in Columbus, IN.
                The parents failed to establish that they had the income to
                maintain paying the rent beyond the initial subsidized
                period.

        30. Mother and Father have failed to maintain consistent
        employment. Mother and Father’s employment history is as
        follows:

                a. June 2016: Unemployed – Father reported he quit job at
                Indiana Steel. Parents were observed at time children were
                removed to be panhandling in front of Seymour Walmart.
                b. July 2016: Unemployed.
                c. August 2016: Unemployed.
                d. September 2016: Unemployed.
                e. October 2016: Unemployed.
                f. November 2016: Unemployed.
                g. December 2016: Unemployed.
                h. January 2017: Unemployed.
                i. February 2017: Employed at Steak & Shake.
                j. March 2017: Employed at Steak & Shake.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 15 of 27
                k. April 2017: Employed at Steak & Shake.
                l. May 2017: Employed at Steak & Shake.
                m. June 2017: Unemployed.
                n. July 2017: Unemployed.
                o. August 2017: Unemployed.
                p. September 2017: Both reported employment at NVIC.
                q. October 2017: Mother reports employment at NVIC;
                Father unemployed.
                r. November 2017: Father unemployed; Mother was fired
                for missing to [sic] many days at the end of November.
                s. December 2017: Both parents unemployed. Seen pan
                handling at Wal-Mart on 12/26/2017 by FCM Claycamp.
                t. January 2018: Parents unemployed.
                u. Father appeared for the 2/21/2018 continued Fact
                Finding Hearing with paystubs from First Call Temporary
                Services, Inc. Father received payment as follows:
                         i. Week of 1/21/2018, $352.00.
                         ii. Week of 1/28/2018, $346.50.
                         iii. Week of 2/4/2018, $324.50.
                The Court received evidence that Father is no longer
                working due to an injury.
                v. Mother appeared for the 2/21/2018 continued Fact
                Finding Hearing with paystubs from First Call Temporary
                Services, Inc. Mother received payment as follows:
                         i. 1/25/2018, $352.00.
                         ii. 2/1/2018, $346.50.
                         iii. 2/8/2018, $8.25.

        31. Mother and Father inconsistently drug screened since the
        Court ordered the children be detained. Mother’s drug screen
        history is as follows:

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 16 of 27
                a. 6/10/2016, Negative.
                b. 6/20/2016, Positive, Amephetamine [sic], 92.8 ng/mL;
                Methamphetamine, 228.5 ng/mL.
                c. 8/22/2016, Positive, THC, .08 ng/mL.
                d. 10/24/2016, Negative.
                e. 3/15/2017, Positive, THC, 1.0 ng/mL.
                f. 3/27/2017, Positive, THC, 41.2 ng/mL.
                g. 4/6/2017, Positive, THC, 1.4 ng/mL.
                h. 4/26/2017, Negative.
                i. 7/20/2017, Negative.
                j. 8/23/2017, Positive, THC, 1.0 ng/mL.
                k. 8/25/2017, Positive, THC, 1.7 ng/mL.
                l. 9/27/2017, Positive, THC, 4.4 ng/mL.
                m. 10/11/2017, Positive, THC, 4.4 ng/mL.
                n. 11/14/2017, Positive, 25.7 ng/mL.
                o. 12/5/2017, Positive, 15.0 ng/mL.

        Father’s drug screen history is as follows:

                a. 6/10/2016, Negative.
                b. 6/20/2016, Positive, Amphetamine, 101.0 ng/mL;
                Methamphetamine, 357.7 ng/mL.
                c. 8/22/2016, Positive, THC, 4.4 ng/mL.
                d. 3/17/2017, Positive, THC, 1.9 ng/mL.
                e. 3/22/2017, Positive, THC, 55.3 ng/mL.
                f. 4/10/2017, Positive, THC, 2.3 ng/mL.
                g. 4/26/2017, Positive, THC, 1.0 ng/mL.
                h. 7/20/2017, Negative[.]
                i. 8/25/2017, Negative[.]


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 17 of 27
                      j. 9/27/2017, Positive, THC, 80.4 ng/mL.
                      k. 10/11/2017, Positive, Amphetamine, 14.5 ng/mL;
                      Methamphetamine, 66.0 ng/mL; THC, 8.0 ng/mL.
                      l. 12/5/2017, Positive, Amphetamine, 27.2 ng/mL;
                      Methamphetamine, 132.5 ng/mL, THC 14.0 ng/mL.

              32. Neither parent has successfully completed the services
              ordered in the Dispositional Decree, nor have they taken the
              necessary steps to be reunified with their children.

              33. Neither parent has visited with the children since
              approximately January 2018.

      Appellant Mother’s Appendix Volume III at 30-42. The court also found a

      reasonable probability that continuation of the parent-child relationship poses a

      threat to the well-being of the children, that termination of the parent-child

      relationship is in the children’s best interests, and that DCS has a satisfactory

      plan for the care and treatment of the children, which is adoption.


                                                  Discussion

[4]   In order to terminate a parent-child relationship, DCS is required to allege and

      prove, among other things:


              (B) that one (1) of the following is true:

                      (i) There is a reasonable probability that the conditions
                      that resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.

                      (ii) There is a reasonable probability that the continuation
                      of the parent-child relationship poses a threat to the well-
                      being of the child.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 18 of 27
                      (iii) The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

              (C) that termination is in the best interests of the child; and

              (D) that there is a satisfactory plan for the care and treatment of
              the child.

      Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

      described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

      child relationship. Ind. Code § 31-35-2-8(a).


[5]   The State’s burden of proof for establishing the allegations in termination cases

      “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

      1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

      ‘heightened burden of proof’ reflecting termination’s ‘serious social

      consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

      904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

      heightened standard is the trial court’s prerogative—in contrast to our well-

      settled, highly deferential standard of review.” Id. We do not reweigh the

      evidence or determine the credibility of witnesses, but consider only the

      evidence that supports the judgment and the reasonable inferences to be drawn

      from the evidence. Id. We confine our review to two steps: whether the

      evidence clearly and convincingly supports the findings, and then whether the

      findings clearly and convincingly support the judgment. Id. “Because a case

      that seems close on a ‘dry record’ may have been much more clear-cut in

      person, we must be careful not to substitute our judgment for the trial court


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 19 of 27
      when reviewing the sufficiency of the evidence.” Id. at 640. The involuntary

      termination statute is written in the disjunctive and requires proof of only one of

      the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B)


[6]   Mother focuses her argument on whether DCS proved, by clear and convincing

      evidence, that there is a reasonable probability that the conditions that resulted

      in S.H. and A.H.’s removal and/or continued placement outside the home will

      not be remedied. Mother contends that she had made substantial

      improvements in her life at the time of the fact-finding hearing and asserts that

      she had secured a stable and legal place to live, had recently been employed by

      a placement agency at a local factory but had become “temporarily unemployed

      due to the need to provide care for Father and due to the need to meet

      minimum financial thresholds in order to qualify for housing assistance,” had

      been sober from methamphetamine use for eight months and had not consumed

      marijuana in several weeks, and had recognized her need for mental health

      treatment and began attending Centerstone services more regularly. Appellant

      Mother’s Brief at 15.


[7]   Father argues that DCS did not present clear and convincing evidence that

      there was a reasonable probability that the continuation of the parent-child

      relationship posed a threat to the well-being of S.H. or A.H. and that “[t]he

      only way that the continuation of the parent-child relationship with Father

      could have posed a threat to S.H. and A.H. would be if the conditions that led

      to their removal from Father’s custody were unlikely to be remedied.”

      Appellant Father’s Brief at 12. He contends that he had sufficiently addressed

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 20 of 27
      two of the three original reasons for opening the CHINS case, had completed

      his substance abuse assessment as a step toward sobriety, and that “although he

      fell short in numerous other areas while working with family case managers,”

      he was “always consistent about attending supervised visits” and was an

      attentive, engaged father. Id.


[8]   DCS maintains that neither parent specifically challenges any of the court’s

      findings of facts and the court’s unchallenged findings support its judgment. It

      contends that the court properly discounted recent parental efforts in light of

      their habitual patterns of conduct and argues that the evidence of Parents’

      pattern of inability, unwillingness, or lack of commitment to address parenting

      problems and to cooperate with services, of failing to cooperate with

      rehabilitation efforts, and of otherwise failing to follow the participation orders

      demonstrate the requisite reasonable probability Parents would not become fit

      parents.


[9]   In determining whether the conditions that resulted in the children’s removal

      will not be remedied, we first identify the conditions that led to removal and,

      second, we determine whether there is a reasonable probability that those

      conditions will not be remedied. See E.M., 4 N.E.3d at 642-643. In the second

      step, the court must judge a parent’s fitness as of the time of the termination

      proceeding, taking into consideration evidence of changed conditions,

      balancing a parent’s recent improvements against habitual patterns of conduct

      to determine whether there is a substantial probability of future neglect or

      deprivation. Id. We entrust that delicate balance to the trial court, which has

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 21 of 27
       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination. Id. Requiring courts to give due regard to changed

       conditions does not preclude them from finding that a parent’s past behavior is

       the best predictor of her future behavior. Id. The statute does not simply focus

       on the initial basis for a child’s removal for purposes of determining whether a

       parent’s rights should be terminated, but also those bases resulting in the

       continued placement outside the home. In re N.Q., 996 N.E.2d 385, 392 (Ind.

       Ct. App. 2013). A court may consider evidence of a parent’s history of neglect,

       failure to provide support, lack of adequate housing and employment, and the

       services offered by DCS and the parent’s response to those services, and, where

       there are only temporary improvements and the pattern of conduct shows no

       overall progress, the court might reasonably find that under the circumstances

       the problematic situation will not improve. Id. A parent’s habitual patterns of

       conduct must be evaluated to determine the probability of future neglect or

       deprivation. See K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office, 989

       N.E.2d 1225, 1231 (Ind. 2013).


[10]   To the extent Parents do not challenge the trial court’s findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.


[11]   Mother cites to her testimony that she has “been sober off of methamphetamines

       for almost eight months now” and was “not currently still using” marijuana, that

       she has attended DCS’s recommended therapy regarding drug use on multiple

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 22 of 27
       occasions, that she and Father have their own apartment, and that she

       voluntarily left her position with employer Kamic to qualify for the apartment.

       Transcript Volume III at 27, 34. The record reveals, however, that Mother has

       inconsistently drug screened and screened positive for substances on eleven

       occasions in the period spanning from June 2016 to December 2017; did not

       complete a substance abuse assessment until March 16, 2017, when Centerstone

       diagnosed her with methamphetamine use disorder, cannabis use disorder,

       borderline personality disorder and PTSD and recommended her for the dual

       diagnosis program; and failed to maintain consistent housing and employment.

       Further, Mother admits she did not complete her substance abuse therapeutic

       services and testified at the termination hearing that marijuana was still in her

       system and she uses it because she has mental health issues “that [she] can’t

       afford medications for.” Id. at 34.


[12]   As for Father, the record reveals that he has inconsistently drug screened and

       has screened positive for substances on nine occasions in the period spanning

       from June 2016 to December 2017, including screening positive for both

       amphetamine and methamphetamine on October 11 and December 5, 2017;

       that he did not complete a substance abuse assessment until March 16, 2017,

       when he was diagnosed with methamphetamine use disorder and cannabis use

       disorder; that he did not participate in the Intensive Outpatient Treatment to

       which DCS had referred him on March 17, 2017; and that he failed to maintain

       consistent housing and employment.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 23 of 27
[13]   Based upon the record and the court’s unchallenged findings, we conclude that

       clear and convincing evidence supports the trial court’s determination that there

       is a reasonable probability that the conditions leading to the children’s removal

       will not be remedied.


[14]   Mother and Father additionally argue that termination is not in the best

       interests of S.H. and A.H. Mother contends she struggled and failed when she

       was provided minimal services, but that she “thrived and exceeded

       expectations” when provided with the appropriate services. Appellant Mother’s

       Brief at 11. She asserts that, even when she could not meet the threshold goals

       set by DCS, she continued to demonstrate her desire to work towards the best

       interests of her children, that termination in this case “provides no extra

       stability, consistency, or assurance” to S.H. and A.H., and that the “only net

       effect, in the short run, is to withdraw any assistance or services that can be

       afforded to [her] as she continues to get her life back in order.” Id. at 17-18.

       Father contends, without citation to authority, that DCS “must show more

       than the generally accepted opinion that children will only succeed in a stable,

       permanent environment, because that alone is not sufficient to support the

       termination of parental rights.” Appellant Father’s Brief at 14. Father further

       asserts that he “made progress, albeit slow progress” over the course of the case

       and that his struggles with poverty did not impact his children to a degree

       warranting termination. Id. at 15.


[15]   In determining what is in the best interests of a child, the trial court is required

       to look beyond the factors identified by DCS and to the totality of the evidence.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 24 of 27
       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency

       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification and courts need not wait until the child is irreversibly harmed such

       that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry. Id. at 648.


[16]   Court Appointed Special Advocate Bill Fechter testified that “in the best

       interest of the children [termination of parental rights] should proceed” and,

       when asked to state why, answered in part “my contacts with the kids

       specifically with mom and dad in meeting in November and December where

       they have been going through a lot of trauma in their marriage,” “they are

       having difficulty getting jobs, holding jobs, . . . finding places to live,” and “I

       understand there [sic] in a difficult point in their life and I just think it’s going to

       be a while for them to recover from that, and get their lives on [the] path they

       need to, and I don’t think the kids should have to wait.” Transcript Volume II

       at 200-201. Based on the testimony, as well as the totality of the evidence in the

       record and set forth in the court’s termination order, we conclude that the




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 25 of 27
       court’s determination that termination is in the best interests of the children is

       supported by clear and convincing evidence.


[17]   To the extent Father argues that DCS does not have a satisfactory plan for the

       care and treatment of S.H. and A.H., we note that adoption is a “satisfactory

       plan” for the care and treatment of a child under the termination of parental

       rights statute. In re B.M., 913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009). This

       plan need not be detailed, so long as it offers a general sense of the direction in

       which the child will be going after the parent-child relationship is terminated.

       In re Termination of Parent-Child Relationship of D.D., 804 N.E.2d 258, 268 (Ind.

       Ct. App. 2004), trans. denied. DCS Family Case Manager Rebecca Claycamp

       indicated that DCS identified a permanent adoption home for S.H. and “several

       good possible adoptive homes” for A.H. and sibling, Ra.H.,1 testified that DCS

       “like[s] to try and [place] siblings together when at all possible,” answered in

       the negative when asked “under what you had discussed previously that’s not

       possible at this point in time” and stated “it’s not safe,” and indicated that S.H.

       “being able to stay with his siblings is not safe.” Transcript Volume III at 40.




       1
        As Mother indicates in her brief, DCS initially filed a CHINS action on June 10, 2016, with regard to
       Ra.H., born April 9, 2009, and we observe that the trial court stayed the matter at the February 21, 2018
       hearing “pending completion of paternity testing” in a collateral paternity case. Transcript Volume III at 3.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018                Page 26 of 27
                                                   Conclusion

[18]   We conclude that the trial court’s judgment terminating the parental rights of

       Mother and Father is supported by clear and convincing evidence. We find no

       error and affirm.


[19]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1657 | December 31, 2018   Page 27 of 27